"•fffr
CAUSE NUMBER 241-0978-04

                                                             i           :

                                                             j           I JUL I32015
                                                             jCLERK 24
                                 CAUSE NUMBER 241-0978-04
                                                             :    BY

STATE OF TEXAS                                                   IN THE 241st JTJDICIAL

VS.                                                              DISTRICT COURT OF


TRACY BEATTY                                                     SMITH COUNTY, TEXAS
Capital Murder, Capital Felony
as charged in the Indictment

                                  FORMAL SENTENCING
      PURSUANT TO MANDATE FROM TEXAS COURT OF CRIMINAL APPEALS
                   ORDER SETTING DATE OF EXECUTION
              ORDER FOR ISSUANCE OF WARRANT OF EXECUTION


                                      JUDGMENT

JUDGE PRESIDING AT TRIAL:                      Date originally sentenced
JACK SKEEN, JR.                                and Judgment: 08-10-04


JUDGE PRESIDING AT FORMAL                      Date of formal sentencing:
SENTENCING                                     May 13, 2009, upon Mandate
JACK SKEEN, JR.                                affirming case and Order Denying
                                               11.071 State Writ: May 6, 2009


                                               Date of re-sentencing following denial of
                                               federal habeas corpus relief: July 13, 2015


ATTORNEY FOR STATE AT TRIAL:                   ATTORNEY FOR DEFENDANT AT TRIAL:
MATT BINGHAM                                   ROBERT C. PERKINS
J. BRETT HARRISON                              KEN HAWK
APRIL SIKES
                                               ATTORNEY ON DIRECT APPEAL:
                                               DON DAVIDSON

                        UL16 2M5
CAUSE NUMBER 241-0978-04                                                            PAGE




                                                   ATTORNEY ON 11.071 STATE WRIT:
                                                   JEFF HAAS


                                                   ATTORNEY          ON   FEDERAL HABEAS
                                                   CORPUS WRIT:
                                                   THOMAS SCOTT SMITH

                                                   ATTORNEY AT FINAL SENTENCING
                                                   FOLLOWING DENIAL OF FEDERAL
                                                   HABEAS CORPUS RELIEF:
                                                   AUSTIN REEVE JACKSON



OFFENSE CHARGED: CAPITAL MURDER                    DATE OFFENSE
CONVICTED OF: CAPITAL MURDER                       COMMITTED NOVEMBER 25. 2003
DEGREE: CAPITAL FELONY

CHARGING INSTRUMENT: INDICTMENT                    PLEA:    NOT GUILTY
TERMS OF PLEA BARGAIN NONE



DATE SENTENCE FORMALLY PRONOUNCED
AND IMPOSED: AUGUST 10. 2004      COSTS:                             $273.00

Date Sentence Formally Pronounced following Mandate from Texas Court ofCriminal Appeals
affirming Judgment and Sentence, April 7, 2009, and following denial of 11.071 writ application
May 6,2009:
              MAY 13. 2009

Date Sentence Formally Pronounced following Denial ofFederal Habeas Corpus Relief:
              JULY 13. 2015


DATE OF EXECUTION:           08/13/2015 as provided by law

Punishment:                                        Date Set for Execution:
       Death by lethal injection                   08/13/2015 as provided by law
       as provided by law
Place of Execution:
       As provided by law in the Texas Department of Criminal
       Justice - Institutional Division (formerly Texas Department
       of Corrections, State Penitentiary)
CAUSENUMBER 241-0978-04                                                                  PAGE


             JUDGMENT AND SENTENCE UPON FORMAL SENTENCING
                                WARRANT OF EXECUTION

        The Defendant having been indicted in the above entitled and numbered cause for the felony
offense ofCAPITAL MURDER as charged in the indictment, acapital felony, and this cause being
called for jury selection on JULY 08, 2004, the State appeared by her Criminal District Attorney
MATT BINGHAM and Assistant District Attorneys J. BRETT HARRISON AND APRIL SIKES,
and the Defendant TRACY BEATTY, appeared in person and his counsel ROBERT C. PERKINS
AND KEN HAWK, also being present and both parties announced ready and jury selection
commenced, and the Defendant in open court was duly arraigned and pleaded Not Guilty to the
charge of Capital Murder as contained in the indictment herein, thereuponjury, to-wit: MITCHELL
HARRIS, and eleven others, were duly selected, along with one alternatejuror, and upon completion
ofjury selection thejury was impaneled and sworn. On AUGUST 2,2004 the Court proceeded with
the trial with the reading ofthe indictment, the Defendant entering his plea of "Not Guilty," opening
statements, and introduction ofevidence. The jury, who having heard the evidence submitted, and
having been duly charged by the court, and after hearing argument of counsel, retired in the charge
of the proper officer to consider their verdict, and afterward were brought into open Court, by the
proper officer, the Defendant and his counsel being present, and in due form of law returned into
open Court the following unanimous verdict, which was received by the Court, and is here and now
entered upon the minutes of the Court, to wit:
       WE, THE JURY, find unanimously and beyond areasonable doubt, the Defendant, TRACY
       BEATTY, Guilty of Capital Murder, that is intentional murder committed in the course of
       committing burglary of a habitation, as charged inthe indictment.

                                              AS/ MITCHELL HARRIS
                                              FOREMAN


       The Defendant having been found guilty ofCapital Murder by the verdict ofthe jury and
thereupon further evidence being heard by the jury on the special issues pertaining to punishment,
the Court again charged the jury as provided by law on the following special issues:
                                      •SPECIAL ISSUE NO. 1


        Is there aprobability that the Defendant, TRACY BEATTY, would commit criminal acts
of violence that would constitute a continuing threat to society?

                                      SPECIAL ISSUE NO. 2


        Taking into consideration all ofthe evidence, including the circumstances of the offense, the
Defendant's character and background, and the personal moral culpability ofthe Defendant, is there
CAUSE NUMBER 241-0978-04                                                                 PAGE



sufficient mitigating circumstance orcircumstances towarrant that a sentence oflife imprisonment
rather than a death sentence be imposed?

       The jury, after hearing arguments of counsel, retired in charge of the proper officer to
consider their verdict and afterwards were brought into open Court by the proper officer; the
Defendant and his counsel being present and in due form of law returned into open Court the
following verdict, which was received by the Court and is here and now entered upon the minutes
of the Court, to-wit:


                          ANSWER TO SPECIAL ISSUE NUMBER 1:

        We, the jury unanimously find and determine beyond a reasonable doubt that the answer to
this Special Issue No. 1 is "YES."
                                              As/ MITCHELL HARRIS
                                              FOREMAN


        ANSWER TO SPECIAL ISSUE NUMBER 2:

        We, the jury unanimously find and determine beyond areasonable doubt that the answer to
this Special Issue No. 2 is "NO."
                                              /s/ MITCHELL HARRIS
                                              FOREMAN



                                     JURY CERTIFICATE

        WE, THE JURY, RETURN INOPEN COURT THE ABOVE ANSWER OR ANSWERS
AS OUR ANSWER OR ANSWERS TO THE SPECIAL ISSUE OR SPECIAL ISSUES
SUBMITTED TO US, AND THE SAME IS OUR VERDICT IN THIS CASE.


                                              /s/ MITCHELL HARRIS
                                              FOREMAN


        IT IS THEREFORE considered and adjudged bythe Court, that the said Defendant isguilty
ofthe offense ofCapital Murder, as charged in the indictment, a Capital Felony; and that the said
Defendant committed saidoffense on or about the25* dayof NOVEMBER, 2003, as found by the
jury, and that he be punished, as has been determined by the jury's answers to the special issues and
in accordance with State law byimposition of the sentence of DEATH, according to the law.
CAUSE NUMBER 241-0978-04                                                                 PAGE      5




       THEREUPON the said Defendant was informed by the Court ofthe mandatory appeal ofthis
Judgment and Sentence to the Texas Court of Criminal Appeals as provided by law and rights to an
11.071 Application for Writ of Habeas Corpus, and further the said Defendant was asked by the
Court whether he had anything to say why said sentence should not be pronounced against him,
subject to the mandatory appeal and mandate, and he answered nothing in bar thereof, and it
appearing to the Court that the Defendant is mentally competent and understands the English
language, the Court proceeded, then in the presence of the Defendant, his counsel, and counsel for
the State, to pronounce sentence, subject to mandatory appeal, against him as follows:

        IT IS THE ORDER OF THE COURT, that the said Defendant, TRACY BEATTY, isguilty
of the offense ofCAPITAL MURDER, as charged inthe indictment, a Capital Felony; and that the
said Defendant, TRACY BEATTY, committed said offense ofCAPITAL MURDER on or about
the 25th day of NOVEMBER, 2003, as found by the jury, and that he be punished, as has been
determined by the jury's answers to the special issues along with Texas law, by imposition of the
punishment of DEATH, according to the law, and said Defendant is remanded to the Sheriff of
Smith County, Texas to be delivered to the Director of the Texas Department of Corrections (Texas
Department ofCriminal Justice, Institutional Division), or other person legally authorized to receive
said Defendant, to be held until the date for execution as set out inthis judgment and Death Warrant
with date of execution, as provided by law.

       The Court certified the record for appeal and an appeal to the Texas Court of Criminal
Appeals followed. On the 7™ day of APRIL, 2009, the Texas Court ofCriminal Appeals issued its
Mandate inthis cause ofaction and finding that there was no error inthe judgment ofthe trial court,
it ORDERED, ADJUDGED, and DECREED that the judgment of the trial court be in all things
affirmed, and that the Defendant pay all costs in this behalf expended and that the Defendant's
motion for rehearing be denied. The trial court received the Mandate commanding the trial court to
observe the order ofthe Texas Court ofCriminal Appeals in this case and toduly recognize, obey
and execute said mandate.

        On MAY 6, 2009 the Texas Court of Criminal Appeals issued its Order denying the
Defendant's Application for a State 11.071 Writ of Habeas Corpus.

        After exhausting his state court remedies, Defendant filed afederal habeas petition, which
the federal district court rejected. The Fifth Circuit Court of Appeals affirmed the denial of a
certificate ofappealability on July 16, 2014. Finally, on May 18,2015, the United States Supreme
Court refused review of this matter.

        On July 13, 2015, this case was again called for formal sentencing in accordance with the
verdicts and Judgment herein rendered and entered against the Defendant, TRACY BEATTY, on
August 10, 2004. The State appeared by her Criminal District Attorney, MATT BINGHAM,
(together with her Assistant Criminal District Attorney APRIL SIKES) and the Defendant, TRACY
CAUSE NUMBER 241-0978-04                                                               PAGE


BEATTY appeared in person and with AUSTIN REEVE JACKSON, as his current counsel for
formal setting of adate of execution, and whereupon the State of Texas announced ready and the
Defendant announced ready, and the Defendant offered nothing at bar as to why the date ofexecution
should not be set, the Court proceeding with formal sentencing and setting the date of execution.
Thereupon the Defendant, TRACY BEATTY, throughhis counsel was asked by the Court whether
he had anything to say or offer at bar as to why sentence should not be formally pronounced against
him and said counsel indicated there was nothing he had to offer at bar as to why sentence should
not be formally pronounced and adate of execution set. It appearing to the Court the Defendant,
TRACY BEATTY is mentally competent and understanding of the English language, the Court
proceeded, inthe presence ofthe saidDefendant, TRACY BEATTY, and allhis counsel and counsel
for the State, in open court to formally pronounce Judgment and Sentence against the Defendant in
accordance with the jury's verdicts and mandate of the Texas Court of Criminal Appeals, to set the
date ofexecution, and to order issuance ofthe Warrant ofExecution as follows:
        IT IS THE ORDER OF THE COURT, that the said Defendant, TRACY BEATTY, who has
been adjudged to be GUILTY of the felony offense of CAPITAL MURDER, as charged in the
indictment in this cause, a Capital Felony; and that the said Defendant, TRACY BEATTY,
committed said offense on the 25th day of NOVEMBER, 2003, as found by the jury, and whose
punishment has been assessed by application of law to the verdicts ofthe Jury on the Special Issues
submitted and the Judgment of the Court, by DEATH, according to law, and, it is ORDERED, that
the Defendant, TRACY BEATTY, be taken by the SheriffofSmith County, Texas, and by him kept
in custody until the Clerk ofthis Court shall issue and deliver to said SheriffaDEATH WARRANT
(also known as aWARRANT OF EXECUTION), in accordance with this Judgment and Sentence,
directed to the Director of the Texas Department of Criminal Justice - Institutional Division
(formerly known as the Texas Department of Corrections, State Penitentiary), at Huntsville, Texas
commanding him, the said Director of the Texas Department of Criminal Justice - Institutional
Division (formerly known as the Texas Department of Corrections -State Penitentiary) to put into
 execution the Judgment and Sentence of DEATH against the said TRACY BEATTY, and
 immediately upon the issuance of said WARRANT OF EXECUTION, the SheriffofSmith County
 Texas is directed to take the said TRACY BEATTY, together with the said WARRANT OF
 EXECUTION, to the Director ofthe Texas Department of Criminal Justice - Institutional Division
 (formerlyknown as the Texas Department ofCorrections, State Penitentiary) or other person legally
 authorized to receive such convicts, and deliver the said TRACY BEATTY and said WARRANT
 OF EXECUTION into the custody ofsaid Director ofthe Texas Department ofCriminal Justice -
 Institutional Division (formerly known as the Texas Department of Corrections, State Penitentiary),
 and the said Director of the Texas Department of Criminal Justice -Institutional Division (formerly
 known as the Texas Department of Corrections, State Penitentiary) is hereby COMMANDED and
 DIRECTED to keep the said TRACY BEATTY until the
                                  13th DAY OF AUGUST. 2015

 upon which day, at the Texas Department of Criminal Justice - Institutional Division (formerly
CAUSE NUMBER 241-0978-04                                                                PAGE


known as the Texas Department of Corrections, State Penitentiary), at any time after the hour of
6:00p.m. in aroom arranged for the purpose of execution, the Director of the Texas Department of
Criminal Justice - Institutional Division (formerly known as the Texas Department ofCorrections,
State Penitentiary) is hereby, acting by and through the executioner assigned by said Director as
provided by law, COMMANDED, ORDERED, and DIRECTED to carry out this Judgment and
Sentence of DEATH by intravenous injection of a substance or substances in a lethal quantity
sufficient to cause the death ofthe said TRACY BEATTY and until said TRACY BEATTY is dead,
such procedure to be determined and supervised, in accordance with law, by the said Director of the
Texas Department of Criminal Justice - Institutional Division (formerly known as the Texas
Department of Corrections, State Penitentiary).


       ORDERED IN OPEN COURT ON THE 13™ DAY OF JULY, 2015.

       SIGNED ON THIS THE 13™ DAY OF JULY, 2015.


                                                        Jwtt&in,
                                             HONORABLE JACK SKEEN, JRl
                                             JUDGE, 241st DISTRICT COURT
                                             SMITH COUNTY, TEXAS
CAUSE NUMBER 241-0978-04                                                              PAGE     8


                                           ORDER


       THEREFORE, it is the further ORDER and the Judgment of this Court that the Director of
the Texas Department of Criminal Justice - Institutional Division (formerly known as the Texas
Department of Corrections, State Penitentiary), acting by and through the executioner assigned by
said Director as provided by law, be and is hereby DIRECTED, ORDERED and COMMANDED
to, at any time after the hour of6:00 p.m. on the 13th dav of AUGUST. 2015, in aroom arranged
for the purpose of execution at the Texas Department ofCriminal Justice - Institutional Division
(formerly known as the Texas Department of Corrections, State Penitentiary) to carry out this
Judgment and Sentence ofDEATH by intravenous injection ofasubstance or substances in alethal
quantity sufficient to cause the death ofthe said TRACY BEATTY and until said TRACY BEATTY
is dead, such procedure to be determined and supervised, in accordance with law, by the said
Director of the Texas Department of Criminal Justice - Institutional Division (formerly known as
the Texas Department of Corrections, State Penitentiary).


       SIGNED THIS THE 13™ DAY OF JULY, 2015


                                            HONORABLE JACK SKEEN, J
                                            JUDGE, 241ST DISTRICT COUR1
                                            SMITH COUNTY, TEXAS
                                                                                       PAGE
CAUSE NUMBER 241-0978-04


                                  WARRANT OF EXECUTION

       ALL IN ACCORDANCE with this Warrant ofExecution (Death Warrant) for the execution
ofthe sentence ofDEATH, and in accordance with the Judgment, Sentence, and Order Setting Date
of Execution and Order for Issuance of Warrant of Execution of this Court, show herein, which I
certify to be true and correct copies ofsuch documents now on file in my office and entered on the
Minutes of said Court. Acertified true and correct copies of the Judgment and Sentence entered by
the Court on AUGUST 10, 2004 which was affirmed by the Texas Court of Criminal Appeals, is
attached hereto as Exhibit "A."

       HEREIN FAIL NOT, BUT DUE RETURN MAKE OFTHE WARRANT OFEXECUTION
SHOWING HOW YOU HAVE EXECUTED THE SAME.


       Given under my hand and seal of the 241st Judicial District Court of Smith County, Texas
on this the 13™ day of July, 2015.


                              ^KQuO *
                              LOIS ROGERS          ^
                              DISTRICT CLERK/SMITH COUNTY, TEXAS
                              CLERK OF THE 241st JUDICIAL DISTRICT COURT
                              SMTfHQP
                                       EPUTY-DISTR1CT CLERK
                                      Print Name: Denise Langston




      JIM.$?!M5V
                                                           FILED
                                                               AU6 102004



 JUDGEMENT AND SENTENCE OF DEATH



                      CAUSE NO. 241-0978-04

                                  X                IN THE 241s'DISTRICT
STATE OF TEXAS

                                  X                COURT IN AND FOR
VS.


TRACY BEATTY                      X                SMITH COUNTY, TEXAS
CAPITAL MURDER, CAPITAL FELONY
as charged in the Indictment

                            JUDGMENT


JUDGE PRESIDING : JACK SKEEN. JR. JUDGMENT DATE: August 10, 2004

ATTORNEY FOR STATE:                     ATTORNEY FOR DEFENDANT:
MATT BINOHAM/BRETT HARRISON             ROBERT PERKINS

APRIL SIKES                             KEN HAWK


OFFENSE CHARGED: CAPITAL MURDER         DATE OFFENSE
CONVICTED OF: CAPITAL MURDER            COMMITTED: NOVEMBER 25. 2003
DEGREE: CAPITAL FELONY

CHARGING INSTRUMENT: INDICTMENT         PLEA: NOT GUILTY
TERMS OF PLEA BARGAIN: NONE

DATE SENTENCE FORMALLY PRONOUNCED
AND IMPOSED: AUGUST 10. 2004            COURT COSTS: $273,00

SUBJECT TO MANDATORY APPEAL AS PROVIDED BY STATUTE

PUNISHMENT AND PLACE
OF CONFINEMENT: DEATH SENTENCE
DEFENDANTORDERED HELD IN THE TEXAS DEPARTMENTOF CRIMINAL JUSTICE-
INSTITUTIONAL DIVISION UNIT UNTIL EXECUTED PURSUANT TO LAW AND THE
JUDGMENT AND SENTENCE OF THE COURT.




                                 cjft\\>X (y
JUDGMENT AND SENTENCE OF DEATH                                                        PAGE 2



DATE DEATH PENALTY TO BE IMPOSED: TO BE SET AFTER MANDATORY APPEAL
                                                 AS PROVIDED BY STATUTE




TIME OF CONFINEMENT
TO DATE OF JUDGMENT: 224 DAYS                        RESTITUTION: NOT APPICABLE




               JUDGMENT OF CONVICTION AND DEATH SENTENCE


       The Defendant having been indicted in the above entitled and numbered cause for the
felony offense of Capital Murder as charged in the indictment, a capital felony, and this cause
being called for jury selection on JULY 8, 2004, the State appeared by her Criminal District
Attorney P. MATT BINGHAM and Assistant District Attorneys J. BRETT HARRISON and
APRIL SIKES. and the Defendant TRACY BEATTY. appeared in person and his counsel
ROBERT PERKINS and KEN HAWK, also being present and both parties announced ready and
jury selection commenced, and the Defendant in open court was duly arraigned and pleaded Not
Guilty to the charge of Capital Murder as contained in the indictmentherein, thereupon, jury, to-
wit: MITCHELL HARRIS and eleven others, were duly selected, along with one alternatejuror,
and upon completionofjury selection the jury was impaneled and sworn. On AUGUST2, 2004
the Court proceeded with the trial with the reading of the indictment, the defendant entering his
plea of "NOT GUILTY", opening statements, and introductionof evidence. The jury, who
having heard the evidence submitted, and having been duly charged by the court, and after
hearing argument of counsel, retired in the charge of the properoffice to considertheir verdict,
and afterward were brought into open Court, by the proper officer, the Defendantand his counsel
being present, and in due form of law returned into open Court the following unanimous verdict,
which was received by the Court, and is here and now entered upon the minutes of the Court, to
wit:


      WE, THE JURY, find unanimously and beyond a reasonable doubt, the Defendant,
TRACY BEATTY, Guilty of Capital Murder, that is intentional murder committed in the course
of committing burglary of a habitation, as charged in the indictment.

                                             /S/MITCHELL HARRIS


                                             FOREMAN
JUDGMENT AND SENTENCE OF DEATH                                             PAGE 3



       The Defendant having been found guilty of Capital Murder bythe verdict of the juryand
thereupon further evidence being heard by the juryon the special issues pertaining to
punishment, the Court again charged the jury as provided by law on the following special issues:
                                SPECIAL ISSUE NO. 1


       Isthere a probability that the defendant, TRACY BEATTY, would commit criminal acts
of violence that would constitute a continuing threat to society?

                                SPECIAL ISSUE NO. 2


       Taking into consideration all of the evidence, including the circumstances of the offense,
the defendant's character and background, and the personal moral culpability of the defendant, is
there sufficient mitigating circumstance or circumstances to warrant thata sentence of life
imprisonment rather than a death sentence be imposed?

       Thejury, after hearing arguments of counsel, retired in charge of the proper officer to
consider their verdict and afterwards were brought into open Court by the proper officer; the
Defendant and his counsel being present and in due form of law returned into open Court the
following verdict, which was received by the Courtand is here and now entered upon the
minutes of the Court, to-wit:

       ANSWER TO SPECIAL ISSUE NUMBER 1:

       We, the jury unanimously find and determine beyond a reasonable doubt that the answer
to this Special Issue No. 1 is: "YES."

                                                     /S/ MITCHELL HARRIS
                                                     FOREMAN
JUDGMENT AND SENTENCE OF DEATH                                                     PAGE 4




       ANSWER TO SPECIAL ISSUE NUMBER 2:

       We, the jury unanimously find and determine beyond a reasonable doubtthat the answer
to this Special Issue No. 2 is "NO."

                                                    /S/ MITCHELL HARRIS
                                                    FOREMAN



                                       JURY CERTIFICATE


       WE, THE JURY, RETURN IN OPEN COURT THE ABOVE ANSWER OR
ANSWERS AS OUR ANSWER OR ANSWERS TO THE SPECIAL ISSUE OR SPECIAL
ISSUES SUBMITTED TO US, AND THE SAME IS OUR VERDICT IN THIS CASE.

                                                     /S/ MITCHELL HARRIS
                                                     FOREMAN


       IT IS THEREFORE considered and adjudged by the Court, that the said Defendant is
guilty of the offense of Capital Murder, as charged in the indictment, a Capital Felony, and that
the said Defendant committed said offense on or about the 25™day of November, 2003, as found
by the jury, and that he be punished, as has been determined by the jury's answers to the special
issues and in accordance with State law by imposition of the sentence of DEATH, according to
the law.
       THEREUPON the said Defendant was informed by the Court of the mandatory appeal of
this Judgment and Sentence to the Texas Court of Criminal Appeals as providedby law and
rights to an 11.071 Application for Writ of Habeas Corpus, and further the said Defendant was
asked by the Court whether he had anything to say why said sentence should not be pronounced
against him, subject to the mandatory appeal and mandate, and he answered nothing in bar
thereof, and it appearing to the Court that the Defendant is mentally competent and understands
the English language, the Court proceeded, then in the presence of the Defendant, his counsel,
and counsel for the state, to pronounce sentence, subject to mandatory appeal, against him as
follows:
                                                                                   PAfiF S
JUDGMENT AND SENTENCE OF DEATH

        IT IS THE ORDER OF THE COURT, that the said Defendant, TRACY BEATTY, is
guilty ofthe offense ofCAPITAL MURDER, as charged in the indictment'^J^ on
that the said Defendant, TRACY BEATTY, committed said offense ofCAPTIAL MURDER on
or about the 25* day ofNovember, 2003, as found by the jury, and that he be punished, as ha
been detelined by the jury's answers to the special issues along with Texas law by impos.tion
of he punishmentofDEATH, according to the law, and said Defendant ,s remanded o, the
SheriffofSmith County, Texas to be delivered to the Director ofthe Texas Department of
S^<™ Cr«as Dep rtment ofCriminal Justice, Institutional Division), or other person
Wally authorized to receive said Defendant, to be held until adate to be determined and ordered
by ms Court should the appeal in this cause be affirmed and the Mandate ofsame is return*1 to
the Clerk ofthis Court, whereupon aDeath Warrant with date ofexecution shall be ordered as
provided by law, and there after the Defendant transported to the appropriate authority for
execution as provided by law.


               SIGNED this the 11* dayof August, 2004.




                                            Smith County, Texas


 NOTICE OF APPEAL:

 MANDATED BY TEXAS LAW from date ofJudgment of Death AUGUST 10, 2004.




                                                                                                    iA>-V 10 1TAT2
                                                                                                    HTiM? 10 YMJ03
                                                                         li(jnuoD rttmtf *o litsO JJrtWO ..y-w* iwi •'
                                                                         s 2i Dfiiogsiot Mtt MM \MWJ lptoi»rt oo zwl

                                                                         _______ 9061                   IflV >-. hi.- -y. to
                                                                               «i)»o yn fli'sUI no fwo» biw to;•</>< ">«
                                                                         urtt 9ji«o toim» tm ta»i i«srtH> vf .'•-ww


                                                                                                   '.r.x»T .#«»3 ftfwnZ

                                                                         tfWJ90.                                       -y8